Earl Warren: Mr. Walker.
Wesley M. Walker: Mr. Chief Justice and Members of this Honorable Court. The rights and remedies here involved were created and controlled by virtue of a South Carolina statute. In our brief, we referred to the case of Caughman versus Columbia Y.M.C.A.on page 23 in which case it is stated, "It was stated in Marchbanks versus Duke Power Company, et al., that Workmen's Compensation Acts or in derogation of or departures from the common law and are not a mandatory cumulative or supplemental thereto, nor declaratory thereof but wholly, substitutional in character." These rights and remedies pursuant to Workmen's Compensation Acts are unknown to common law. Certainly, the constitutionality of Workmen's Compensation Acts in the various States have been tested time and again. I believe this Court held in the Mountain Timber Company versus State of Washington with respect to the Washington Compensation Act, that it's between employee and employer the Act abolishes all right of recovery in ordinary cases and therefore, leaves nothing to be tried by jury. Now, the issue of the affirmative defense of the respondent in the present case was before the Court from the outset. As a matter of fact, this affirmative defense was confronted with issue by motion four times during the trial of this case.
William J. Brennan, Jr.: Excuse me, Mr. Walker. Are you meeting into the Erie-Tompkins question now?
Wesley M. Walker: I am partially there. Yes, sir.
William J. Brennan, Jr.: I don't know how much time you have left but I'd like to hear your view of that.
Wesley M. Walker: Thank you. I will get into that. There's one matter I wish to touch on first. It will revert around to it, Mr. Justice Brennan. Now, there were four motions made in the trial of this case. The first motion was by the petitioner at the outset to conceal the compensation issue from the jury because it was a question of law. The second motion was made by the respondent. I made the motion at the close of the petitioner, the plaintiff's testimony by way of involuntary dismissal, contending that the plaintiff's own testimony showed that the work being done was a part of the trade and business of the defendant, and therefore the Workmen's Compensation defense was a bar to the plaintiff's action. Third, at the close of the respondent's testimony, the plaintiff moved to dismiss the defense. And at that time, the Court inquired of the plaintiff if he had any testimony throughout there and reply. Then following that, and before exercising his ruling on the motion, the trial judge stated that, “Now, the defendant here is going to make a motion, another motion in connection with his defense at the close of all the testimonies. Do you have any evidence to put in by way of replying?” The plaintiff said, “We make our motion now.” Then following that, the district judge said that he would grant the motion. But in so doing, and in those pages of the record between 48 and 52, the trial judge said, “I'm going to allow the defendant to make his motion for a directed verdict and I'm going to allow him to include this affirmative defense as a ground of that motion.” My point quickly is this, may it please this Court, that the issue was paramount throughout the trial from the outset to the end. There was no motion made by the plaintiff to strike his admission with respect to this defense. There was no motion made by this plaintiff to strike the testimony that had been presented throughout the trial with regard to this defense. Certainly, the district judge, the trial judge when he said, “I'm going to keep the matter open.”
Charles E. Whittaker: Could I interrupt and ask some questions?
Wesley M. Walker: Yes, sir.
Charles E. Whittaker: (Inaudible). Did the -- did the plaintiff (Inaudible) in his testimony he referred to, admits that the Blue Ridge Cooperative had 18 employees, eight linemen, eight ground men engaged in business of maintaining and constructing transmission lines one-third of the time in which this (Inaudible) in maintenance and two thirds in building lines, those transmission lines referred to on page 59 of the record which is the opinion of Judge Soper's? Did the plaintiff admit that?
Wesley M. Walker: I do not think, Mr. Justice Whittaker, that he admitted the detail in that respect. But there was that testimony and no testimony offered to rebut. That would come directly under support that I make here, sir. That's --
Charles E. Whittaker: Judge Soper says the uncontradicted evidence shows these facts.
Wesley M. Walker: Correct, sir. Yes, sir. The evidence was in the record. There was no motion to strike it. It was there. The plaintiff was confronted with it and it was uncontradicted.
Charles E. Whittaker: You wonder, I do, if that would have been the record. If the plaintiff (Inaudible) had put on evidence to meet your exclusive jurisdiction point of workmen's compensation?
Wesley M. Walker: Mr. Justice Whittaker, I feel certain that the evidence would have remained the same. It could not have been contradicted. Those facts are there. They could not be contradicted, but he had the opportunity. The plaintiff had the occasion. He was advised, he was notified, he was warned. He elected to make his motion at the time that he did and the Court specifically held the matter open. And then, at the conclusion, the Court had undertook. The Court listened to the arguments. This matter on the motion for directed verdict was fully argued. I argued it to the best of my capacity and then at the conclusion of it, the judge ruled upon the motion. But the judge expressly allowed our rights to be reserved. He granted us an exception with respect to the plaintiff's motion to dismiss the affirmative defense. And when this matter goes to the Court of Appeals, the court below, I wish to point out here that go back to the trial and with regard to the trial judge allowing this matter to be kept open, allowing this affirmative defense to be a part of the motion for a directed verdict, the plaintiff did not take exception. The plaintiff made no objection. He sets out. If he had any objection to what the trial judge was doing at the time of making his ruling, it was incumbent upon him in the trial court to exercise his objection at that time and to say so. Now, to go one step further, may it please the Court, the petitioner here has never complained of the trial judge allowing us, the respondent, to keep and to tell that part of our motion in our motion for a directed verdict. The plaintiff --
Charles E. Whittaker: He couldn't present that in the case, could he?
Wesley M. Walker: He could have made some objection or he could --
Charles E. Whittaker: (Voice Overlap) --
Wesley M. Walker: -- have taken exception, sir, but he did neither. The petitioner is here complaining that he has been deprived of the right of a jury trial under the Seventh Amendment. That is the petitioner's complaint here in this Honorable Court. And we submit most respectfully, the petitioner here has not been deprived of any right of jury trial. This question of the Compensation Act, this question of the South Carolina Act, the South Carolina law, it was strictly a matter of jurisdiction, it was a matter of law for the Court to decide and that had been determined in this case from the outset on the plaintiff -- his own motion.
Charles E. Whittaker: How come --
Wesley M. Walker: Yes, sir.
Charles E. Whittaker: -- did you open that? Under your law, your compensation which creates this right of liability without cause, was that question of determining whether it applied to the exclusion of a common law (Inaudible) a procedural or a substantive matter of South Carolina law?
Wesley M. Walker: We say, sir, that it is a matter of substantive law of South Carolina. It is a jurisdictional issue. The -- the matter of jurisdiction is not a matter that can be tried by men of the jury, men not trained in the law. It is a matter that must be decided by the Court. It is an issue of law.In that respect, I wish to refer to our brief again where we cited the Guaranty Trust case. And we think that here, it applies. Here is Erie versus Tompkins as applied to our case and if I may to read the quote from our brief with respect to Erie versus Tompkins and then to apply here. This Court said Erie versus Tompkins was not an endeavor to formulate scientific legal terminology. It expressed a policy that touches vitally the proper distribution of judicial power between state and federal courts. In essence, the intent of that decision was to insure that in all cases where a federal court is exercising jurisdiction solely because of the diversity of citizenship of the parties and certainly here, may it please the Court, the jurisdiction of the District Court, the federal court was exercised solely because of the diversity of citizenship of the parties and the jurisdictional amount involved. And going on, the Court -- this Court said the outcome of the litigation in the federal court should be substantially the same, so far as legal rules determine the outcome of a litigation as it would be if tried in a state court. The nub of the policy that underlies Erie versus Tompkins is that for the same transaction, the accident of a suit by a non-resident litigant in a federal court instead of a state court, a block away should not lead to a substantially different result. And concluding plainly enough, a statute that would completely bar recovery in a suit if brought in a state court bears only state-created right. We say it bears upon the substantive law of the State as created by our statute. It bears on a state-created right vitally and not merely formally or negligibly as to consequences that so intimately affect recovery or non-recovery a federal court in a diversity case should follow state law. Thank you for your courtesy.
Charles E. Whittaker: May I ask you just one more question? Some facts have to be (Inaudible) statutory involvement under (Inaudible) South Carolina Workmen's Compensation Law?
Wesley M. Walker: Yes, sir.
Charles E. Whittaker: Some facts, under your practice, those facts are determined how you say?
Wesley M. Walker: By the Court.
Charles E. Whittaker: Only by the judge?
Wesley M. Walker: Yes, sir.
Charles E. Whittaker: Always by the justices?
Wesley M. Walker: May I go in just a slight more detail there, sir? If the claim is brought before the Industrial Commission, then the Industrial Commission will, of course, make the first determination as to jurisdiction. But under our South Carolina Compensation Act, that is the one factual matter that is reviewable by the Court and by the Supreme Court of our State. And Adams versus Davison-Paxon and the line of other cases cited in our brief have held time and again that it is a matter of law for the Court to decide, it is the matter of jurisdiction, sir. Thank you for your courtesy.
Earl Warren: Mr. Hammer.
Henry Hammer: May it please the Court. At the outset with reference to the testimony of the respondent's managing agent, (Inaudible), we submit that if that testimony can be treated as some evidence that the respondent's direct employees at some time perform the activity of building substations, it is clear from the record that at the time the petitioner lost both his arms and for a long time prior to thereto, the respondent was not engaged in this activity if indeed if ever was engaged in such activities. And in this connection, with reference to a question asked of me yesterday by Mr. Justice Frankfurter as to whether the nature of the work at the time of injury controls, I would like to ask this Court to consider the case of Gordon versus Hollywood-Beaufort Package Corporation, 213 S.C.438 --
William J. Brennan, Jr.: Is that on your brief?
Henry Hammer: No, sir. That was --
William J. Brennan, Jr.: Have it again?
Henry Hammer: 213 S.C.438.
William J. Brennan, Jr.: Thank you.
Henry Hammer: Or in 49 S.E.2d 718 in which this Court -- in which the South Carolina Supreme Court held that the type of activity performed at the time of the petitioner's injuries by the owner controls in determining whether the work comes within the Act or if excluded from the Act.
Charles E. Whittaker: (Inaudible)
Henry Hammer: The type of work that is being performed by the employer, the employer's activities. In that case, if Your Honors please, it appeared that a claim was brought against the defendant, Hollywood-Beaufort Package Corporation, for workmen's compensation benefits. And it also appeared that sometime prior to the petitioner's injuries, the employer was engaged in manufacturing rotary veneer which was used in its principal business of also manufacturing shipping containers. And under the South Carolina statute where an employer is engaged in the business of manufacturing shipping containers principally, he is exempt from the application of the Act. Sometime previous to the petitioner's injuries, this employer gave up its operations of manufacturing shipping containers but retained that part of the operation of producing rotary veneer which was placed or used for the manufacture of shipping containers. The petitioner or the claimant sustained an injury at that time at some time subsequent thereto and the employer sought to deny liability of its responsibility for payment of workmen's compensation benefits under the Act on the ground that it was engaged in the business of manufacturing shipping containers principally and therefore, under the provisions of the Act, it was exempt. And the Court very empathically held in that case that the only question presented therefore is whether or not, and I quote, “At the time of the injury and death of John Gordon, the appellant, was subject to and bound by the provisions of the South Carolina Workmen's Compensation Act.” And the Court held that since it had no facilities to engage in the manufacturing of shipping containers, which it previously had and had given up those facilities, the Court held that the employer was bound by the provisions of the South Carolina Workmen's Compensations Act. Of course, the situation in that case is converse from the situation in this case because in this case, we submit, that if the respondent, Blue Ridge, had any time been engaged in such business of manufacturing substations, the evidence is totally clear in this case that it had not performed such activity for a long time prior to petitioner's interest.
Charles E. Whittaker: May I ask you?
Henry Hammer: Yes, sir.
Charles E. Whittaker: (Inaudible)
Henry Hammer: Mr. Justice Whittaker, we absolutely do dispute that fact because we took a deposition prior to trial of a witness which we had planned to put up in the event our motion would have been denied, showing that they only had three lines in their employee and that they had nothing to do whatsoever with the construction of substations.
Charles E. Whittaker: (Inaudible)
Henry Hammer: We certainly deny that too, that they had nothing to do with the transmission -- the construction of transmission lines. The only work that they have to do was the work of connecting or putting connecting lines from its existing lines to the homes of consumers in order to make service connections.
Charles E. Whittaker: (Inaudible)
Henry Hammer: Well, we can't -- we cannot deny it right now. But that's the only evidence they had in this case.
Charles E. Whittaker: (Inaudible)
Henry Hammer: That's correct, sir.
Charles E. Whittaker: (Inaudible)
Henry Hammer: That's correct, sir.
Charles E. Whittaker: (Inaudible)
Henry Hammer: Well, under those circumstances I stated, in response to Your Honor's question yesterday, it must appear that the whole of the work of the independent contractor being performed for the respondent here was part or the whole of the respondent's business. The mere fact is that a small activity performed by the independent contractor would be the same type of activity performed by the respondent, Blue Ridge, would not make the work of the independent contractor the trade, business, or occupation of the owner because we many times have those situations where a classic example is where, as I stated yesterday, the driving of a nail into the wall may be performed by a large building contractor and that same work might be performed by a -- outfit like Sears Roebuck and Company where they have maintenance men who drive a nail in the wall to keep the wall in repair. But that would not mean that the work of the independent contractor, the trade, business or occupation of the owner. I submit that the Fourth Circuit in the previous case of Sears Roebuck versus Wallace cited in the brief clearly enunciated the controlling principles but did not apply them in this particular case.
William J. Brennan, Jr.: Well, Mr. Hammer, I might understand from what you've just said that if you had an opportunity to offer evidence to meet the evidence of the respondent on the affirmative defense.
Henry Hammer: Yes, sir.
William J. Brennan, Jr.: Your evidence would show both that under this contract with the petitioner's employer and the work of these three men, which you've mentioned, both required the making of service connections to residences. Does this contract require --
Henry Hammer: This contract, as far as I can ascertain, does not require that particular one.
William J. Brennan, Jr.: Well, then, I don't quite understand your analogy to the hammering of the nail. Are you saying to us that this contract never called for service connections to residences that if that was done, it was done only by these three employees or the maintenance crew of the respondent?
Henry Hammer: I might answer the question this way that I don't know whether it does call for or does not but if it does call for it, my position is that that, in itself, would not make the work of the --
William J. Brennan, Jr.: I understand, but do you know what the fact is whether it does or doesn't call for it?
Henry Hammer: I don't recall that because the theory of the -- of the respondent's case as stated in its answer on page --
William J. Brennan, Jr.: Is the contract in the record?
Henry Hammer: Portions of the contract is in the record.
William J. Brennan, Jr.: But as to the work covered by the contract, is that a portion in the record?
Henry Hammer: I do not believe it includes all of the work. But if Your Honor please, if you'll refer to page c of the transcript of the record --
Charles E. Whittaker: Page what?
Henry Hammer: Page c, marked small “c”. It will appear therefrom that the defense was limited to the fact that this work included the construction of a substation and that the construction of the substation by Bouligny was part of the trade business and occupation. That was the theory of their defense.
William J. Brennan, Jr.: When you say that at -- at any -- in any event, these three employees never constructed substations, is that it?
Henry Hammer: Yes, sir. That's our definite --
William J. Brennan, Jr.: (Voice Overlap) --
Henry Hammer: -- position that they never constructed substations, never had anything to do with substations. In fact, the respondent's own managing agent on deposition prior to trial stated they had nothing to do with new construction.
Felix Frankfurter: What -- what evidence if this case goes back to this trial? What evidence you -- would you now want to offer that you did not have an opportunity of offering as the original trial?
Henry Hammer: First of all, if Your Honors please, we can show that they never constructed a substation.
Felix Frankfurter: So why didn't you -- will you shut off from showing that?
Henry Hammer: Pardon, sir?
Felix Frankfurter: Did you have no opportunity to show that in the original trial?
Henry Hammer: We -- we thought we had proved it by the testimony of (Inaudible) who changed, corrected, recanted that and repudiated his testimony and --
Felix Frankfurter: (Voice Overlap) --
Henry Hammer: -- we felt that in view of that retraction there was nothing left in the record upon which a finding of favorable response affirmative defense could have been supported. And the judge sustained our position and in the orderly process of a trial, we felt that it was not necessary nor incumbent upon us having -- have the affirmative defense dismissed to go ahead and proceed.
Felix Frankfurter: But before he dismissed it he asked you whether you had anything to say on that subject.
Henry Hammer: I did and I said that I --
Felix Frankfurter: And therefore -- therefore it isn't that you were denied an opportunity to prove something that you're not ready to prove, you had all the opportunity in the world.
Henry Hammer: Mr. Justice Frankfurter, this is the same position that we're in, that a defendant is in when he makes a motion for an involuntary dismissal of the plaintiff's case. He had the same opportunity to present testimony and merely if he's successful in the lower court and reversed in the upper court, it does not mean that he --
Felix Frankfurter: But the reversal -- but the reversal was not with reference to that. The reversal was with reference to the conception, the different conception, the opposing conception as between the District Court and the Court of Appeals of the requirement in South Carolina Workmen's Compensation Act.
Henry Hammer: That was --
Felix Frankfurter: But the reversal was not based with reference to that point that you're making now.
Henry Hammer: The --
Speaker: Put it -- put it in other way, if Judge Soper is correct as to the South Carolina law, this evidence that you're referring to would be wholly immaterial, wouldn't it?
Henry Hammer: If he's correct.
Speaker: If he's correct --
Henry Hammer: But --
Speaker: -- as I have said.
Henry Hammer: -- in his opinion, if Your Honor please, he also based his decision upon the fact that the employees had engaged in constructing three substations and that they were engaged in another and separate distinct business of --
Speaker: But he -- he says flatly in his opinion that that consideration is an irrelevant consideration under the South Carolina law.
Felix Frankfurter: He's giving you --
Speaker: He couldn't say it more --
Felix Frankfurter: -- the benefit of the most favorable construction. And on that basis, he construed the Workmen's Compensation Law of South Carolina the way you construed it. I fully understand your attack on his construction of the statute. I do not understand your claim that you now would like to offer something you won't prevent him from offering at the original trial.
Henry Hammer: We --
Felix Frankfurter: The record is against him so far as I (Inaudible).
Henry Hammer: We would -- we would --
William J. Brennan, Jr.: But I don't read it that way for what comfort (Inaudible)
Felix Frankfurter: The reference (Inaudible) ambiguity.
Henry Hammer: We would certainly show, if the Court please, by expert testimony that this is not the trade, business or occupation of a rural electric cooperative if we had that opportunity at the trial and if our motion had been denied by the trial judge.
Felix Frankfurter: But before he granted that motion, before he indicated his mind, he asked you whether you had anything more to say.
Henry Hammer: Mr. Justice --
Felix Frankfurter: You said not at this state of the game. A lawsuit isn't a game.
Henry Hammer: Well, I perhaps used an incorrect word but nevertheless, our position was the same as the position of any defendant who moves for an involuntary dismissal as against a person having the burden of proof. And a burden of proof is -- it must be remembered in this case, was imposed upon the respondent Blue Ridge.
Felix Frankfurter: He wanted to know -- the judge wanted to know what the issues were before you disclose his mind on the legal premises. And the Act was explicitly (Inaudible) that he has got anything more to say. You said not at this stage of the game. You were -- and I do not regard it as proper administration of justice for lawyers to sit back and wait to see which way to pass (Inaudible) and then decide what position they'll take. I regard that as hostile to the administration of justice.
Henry Hammer: Mr. Justice Frankfurter, if I may call your attention to the transcript at page 48, he asked me, "In the event of," -- and I read from the transcript of the Court, “In the event I overruled your motion, do you contemplate putting up any testimony in reply? You have that right of course on this point, I mean.” My answer was this, “We haven't discussed it that we are making that motion. I frankly don't know at this point of any reply that is necessary. I don't know of any evidence in this case.” Now, as -- I was about to say that would be necessary and, of course, I was interrupted and then there was a colloquy between the Court and Mr. Walker. And then, I stated to the Court, "We are moving at this time in the nature of an," -- it says voluntary dismissal, I believe that's now in printing, involuntary dismissal. And the Court says, “You move to dismiss the defense?" "Yes, sir, at this stage of this game.” Then he asked, "Mr. Walker, what do you say?” And there was a colloquy between the Court. And after that, the Court very properly so overruled rather dismissed the affirmative defense.
Speaker: But all of that -- all of that was in the context of an issue of a theory in the South Carolina statute which the Court of Appeals since held to be wrong because as I understand the Court of Appeals' opinion from the fact that this organization, Blue Ridge, was engaged in distributing power, as a matter of law, the Court of Appeals said power stations, lines were part of the business. And it was wholly immaterial whether the company itself had ever engaged in the physical construction work itself. Now, you say that's wrong --
Henry Hammer: The Court went that far.
Speaker: -- but if that's right, why, all of this discussion is wholly irrelevant, isn't this, to whether you were closed off or whether you weren't?
Henry Hammer: Well, I interpreted the decision of the Court of Appeals that's holding it on several grounds and this --
Speaker: Well --
Henry Hammer: And I -- I am taking up each of the ground, but I -- I didn't want to be precluded as to any particular ground. You -- Your Honor stated it correctly. That was an additional --
Speaker: If my ground -- if my reading of the Court of Appeals' decision is correct, and that it's manifest, that the Court of Appeals went haywire on South Carolina law, all of this discussion is to whether you were thrown, shutoff or not is immaterial, you agree with it --
Henry Hammer: That's correct. I agree --
Speaker: -- that you'd agree with it.
Henry Hammer: Yes, sir. Now, if Your Honors please, in our argument, the respondent contended that since the statute under which it was organized empowered it to perform the work that the independent contractor, Bouligny, was performing, this was proof in itself that the respondent was engaged in the construction of substations. And at page 60 of the transcript, the Court in reversing apparently placed some reliance upon this contention by stating, and I quote, “There can be no doubt that all of the work is covered by the Bouligny contractor.” It was of a class which Blue Ridge was empowered by its charter to perform. We submit, if the Court please, that this contention is in direct conflict with the South Carolina law. And we call the Court's attention to the case of Vermillion versus Woman's College of Due West reported in 104 South Carolina, in which the South Carolina Supreme Court held that the mere fact that a corporation organizes or obtains a charter under a statute providing for the incorporation of eleemosynary corporation is not, of itself, sufficient proof that such corporation is, and now, eleemosynary corporation in the absence of evidence as to its actual operations. That's the holding of the South Carolina Supreme Court as to whether proof that one -- that one has the power as distinguished from the exercise of that power, sir, is engaged in a particular business. And we submit that if respondent's reasoning and the Court's reasoning below has followed Section 72-111 of the Act would take on a meaning far different than the plain wording of the statutes. It would extend the liability of owners to work which corporate owners have the power to perform and individual owners have the right to perform.
Felix Frankfurter: That's all -- all your cases, so far as I reckon, indicate that the so-called little construction must be given to the statutes for the sake of benefitting (Inaudible) and not making growth construction like your container case. There's nothing to do with this case. That was a question of whether you look through the corporate, failed to see that the holding company was the real thing.
Henry Hammer: That was -- that was one of the questions involved.
Felix Frankfurter: I know that that was proved because of that question because there's no doubt about it. Subsidiary company was engaged in that business.
Henry Hammer: It was a -- an operation between apparent and subsidiary --
Felix Frankfurter: (Voice Overlap) but the Court says you -- it's sufficient that the immediate employer was a subsidiary and a legal entity and you do not look through that, and disregard that as ultimate holding company. That's a different question.
Henry Hammer: And this --
Felix Frankfurter: And even in that case, they said what they've said again and again in South Carolina that you construe the statutory, sweep in statutory employer rather than to keep them out. Now, you're arguing in the interest of a workman to conspire the Workmen's Compensation Act of South Carolina because in this particular case, the interest is in direct to the confinement.
Henry Hammer: But, Mr. Justice Frankfurter, the South Carolina Supreme Court said also that even though you were supposed to liberally construe the statute, the Court, and I refer to the case of McDowell versus Stilley Plywood Company, said the courts are -- and I quote, “are without authority to enlarge the meaning of the terms used by the legislature.”
Felix Frankfurter: By the Court. The Court can't write legislation but they construe it and the whole (Inaudible) was -- I don't know how many cases but the South Carolina is in the opposite direction of your general (Inaudible) namely, you're giving a list of narrow construction that was -- must meant to be liberal (Inaudible)
Henry Hammer: If we follow that construction, Mr. Justice Frankfurter, then the phrase “trade, business or occupation” will have no meaning. Owners would be liable for the injury sustained by employees of independent contractors under all circumstances save the exceptional one where the contract with the independent contract by a corporate owner is ultra vires or the contract by an individual with the independent contract is prohibited by law.
Felix Frankfurter: A clause with specific exception. A clause the statute makes within which at the industry regarding which Workmen's Compensation Act does not apply.
Henry Hammer: But we must look at this thing in context, not out of context. We must look at the interpretation to be given to a statute in the light of the purpose for which it was enacted and what was the purpose for the enactment of the statute. It was for the purpose of protecting employees of independent contractors who are not otherwise protected by law and to prevent employers from debating responsibility under the Act by doing to -- through independent contractors work which is not performed, which work rather which is ordinarily performed by direct employees. None of --
Felix Frankfurter: Plus -- plus gave workmen the benefit of (Inaudible) employers as against fly by night impecunious or an inherent irresponsible contractor (Inaudible)
Henry Hammer: That's correct.
Felix Frankfurter: A very important (Inaudible)
Henry Hammer: But we do not have that situation in the instant case.
Felix Frankfurter: But we can't construe. I can't construe the statute. It doesn't (Inaudible) to meet the particular case.
Henry Hammer: Well, if that's the case, then we -- there was no need for the legislature to use the words "trade, business, work" which is part of the trade, business, or occupation. We can say --
Felix Frankfurter: No, but the Court of Appeals was not under South Carolina law by one of the most experienced judges in the land had a number of considerations before him had given us to construct of the Court of -- of the South Carolina law. If the South Carolina law, construed by a court with experienced judges and (Inaudible) South Carolina, one of them a member of it, tell us what the law is. You say we could disregard that.
Henry Hammer: I say we should give greater weight to the district judge who was a member of the Bar of the State of South Carolina of longstanding who had sat as an associate --
Felix Frankfurter: That isn't what this Court has done in the series of cases much more complicated than this. It says that must be obviously wrong for this Court to reject what the Court of Appeals is telling is the lawful law.
Henry Hammer: The Court has so stated in McAllister versus United States, 348 U.S.19, that the Court sits in the same position as does the Court of Appeals as to the District Court's finding.
Felix Frankfurter: That was a federal statute, not a local law.
Hugo L. Black: You started to say that the district judge has something to do, what was it?
Henry Hammer: He sat as an associate justice of the South Carolina Supreme Court. He served for a long time as a member of the South Carolina Legislature.
William J. Brennan, Jr.: And none of this Court of Appeal judges had ever sat and -- or not even lawyers of South Carolina.
Henry Hammer: They were not even lawyers of South Carolina. And we have another decision by another district judge of South Carolina in the Ballard case wherein the judge held that under circumstances such as existence in the present case, the workmen's compensation is not applicable herein and the very eminent judge.
Felix Frankfurter: Is Moore the district judge? Where is he from?
Henry Hammer: Moore? He's from West Virginia.
Felix Frankfurter: And Justice Parker and Judge Soper, how long have they sat in -- in South Carolina? How often do they sit? Presumably, they know more about South Carolina law than we do, don't they?
Henry Hammer: And --
William J. Brennan, Jr.: -- more than a former Justice of the Supreme Court of South Carolina
Hugo L. Black: I think you -- I think you
Henry Hammer: I claim immunity as Mr. Justice Black [Laughter] suggests.
Felix Frankfurter: I think that's the best answer you can give. [Laughter]
Henry Hammer: Now, I -- I think, Mr. Justice Frankfurter that we should give due weight to the opinions of judges who sit in the district where --
Felix Frankfurter: But we've got Courts of Appeals that suppose to review district judges. And now, for the first time I hear we must yield to the local district judges instead of the Court of Appeals. How long had Judge Soper sat in South Carolina? How long has he been down there?
Henry Hammer: With all due --
Felix Frankfurter: 30 years?
Henry Hammer: With --
Felix Frankfurter: How -- how many years?
Henry Hammer: With all due deference to Judge Soper and Judge Parker, whom I love and adore, I say that they were incorrect in seeking to interpret this statute in the manner they did because they opened the door really wide and removed every limitation there is on the liability of an owner for the work sustained by an employee of an independent contractor in direct conflict to the expressed language of the statute which unequivocally states that the work must be part of the trade, business or occupation.
Felix Frankfurter: It just strikes me as odd that something that is so unequivocal, that all you have to do is to read it, could have escaped the understanding of Judge Parker and Judge Soper. It does strike me as odd for any lawyer to make such a claim.
Hugo L. Black: Mr. Hammer, may I ask you a question about the general application of (Inaudible); suppose the contract (Inaudible) of South Carolina and he (Inaudible) all the company to an independent company. Would he be under the -- would the independent contractor be under that or would he (Inaudible)
Henry Hammer: They'd both be under the Act, but that involves another section, Section 70 --
Hugo L. Black: A different section?
Henry Hammer: -- which -- which doesn't require that the work be part of the trade, business or occupation of the owner.
Hugo L. Black: What business -- what businesses are in there? In particular to the section to which you refer?
Henry Hammer: Section 72-111 said -- states that in order to hold an owner liable --
Hugo L. Black: I mean what business did you say that relates to certain particular business?
Henry Hammer: That relates to a -- independent contractor hiring a subcontractor. That's Section 72-112. This one relates to an individual or corporate owner hiring an independent contractor. The other goes a step down.
Hugo L. Black: And your language is different.
Henry Hammer: Language is entirely different. In fact, it states very unequivocally that it doesn't have to be the trade, business or occupation of the owner. That was the Smith versus Fulmer case cited in the brief Thank you, sir.